Citation Nr: 0639324	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  00-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to an increased initial evaluation for 
temporomandibular disorder and trismus, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for a scar 
of the right cheek in the preauricular area, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims.   
The Board notes that the issues of service connection for 
sarcoidosis and gastroesophageal reflux disease (GERD), as 
well as the issue of entitlement to an increased compensable 
initial evaluation for the residuals of a right parotid gland 
carcinoma were remanded for further development by a July 
2004 Board decision.  Subsequent to that remand, the veteran 
was granted service connection for GERD, and the issue of an 
increased initial evaluation for the residuals of a right 
parotid gland carcinoma was recharacterized as a 
temporomandibular disorder and trismus, for which a 10 
percent rating was awarded, and a scar of the right cheek in 
the preauricular area, for which an additional 10 percent 
evaluation was awarded.  Therefore the issues remaining in 
appellate status are as noted above.

The issues of increased initial evaluations for 
temporomandibular disorder and trismus, and for a scar of the 
right cheek, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran was found to have sarcoidosis by pathology report 
in May 1994, but was never noted to have symptomatology 
related to sarcoidosis in service or after service; the 
preponderance of the evidence of record indicates that the 
veteran does not currently sarcoidosis or its residuals.




CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2001, November 
2001, and July 2004.  The originating agency essentially 
asked the veteran to submit any pertinent evidence in her 
possession, and specifically informed her of the evidence 
required to substantiate her claims, the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As to the issue of the veteran's claim for service connection 
for sarcoidosis, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board includes service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's VA treatment records and reports 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on her behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and sarcoidosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for sarcoidosis.  
The Board in this regard finds that the preponderance of the 
evidence of record indicates that the veteran does not 
currently have a sarcoidosis disability.  While the veteran 
was found on pathological report of May 1994 in service, at 
the time she was having surgery for her parotid cancer, to 
have an incidental finding of sarcoidosis, the veteran was 
also noted at that time to have been evaluated further and 
found to have no sequelae from sarcoidosis.  The report of VA 
examination dated April 1999 noted that the veteran had 
sarcoidosis proven by microscopic pathology, and was noted to 
at that time have a barely palpable node overlying the area 
of the right parotid and a segmental node, neither of which 
was very firm or very enlarged, if at all.  Although the 
veteran was noted to have had a diagnosis of sarcoidosis 
previously, there was not any specific symptomatology related 
to sarcoidosis or its residuals at that time.  

A report of June 2002 VA examination found that the most 
recent chest X-ray of the veteran was negative for 
sarcoidosis, and the veteran denied any breathing problems.  
An addendum to that report was filed in August 2004 by the 
same examiner.  That examiner noted that although the veteran 
had a previous pathology report noting sarcoidosis, she had 
never shown any signs or symptoms associated with this.  The 
examiner also noted that there were no signs or symptoms of 
sarcoidosis present in the veteran either clinically or 
systemically since that time.  

Thus, considering all evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has sarcoidosis.  While the veteran was 
found to have a diagnosis of sarcoidosis by one pathology 
report in May 1994, the veteran does not currently have 
sarcoidosis or any of its residuals.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for sarcoidosis is denied.




REMAND

As noted above, the issue of entitlement to an increased 
initial compensable evaluation for the residuals of a right 
parotid gland carcinoma, status right parotidectomy, was 
remanded for further development by a July 2004 Board 
decision.  As a result of that development, this issue was 
recharacterized as a temporomandibular disorder and trismus, 
for which a 10 percent rating was awarded, and a scar of the 
right cheek in the preauricular area, for which an additional 
10 percent evaluation was awarded.  The RO did not further 
continue the veteran's appeal; as apparently the RO 
considered these to be service connection issues that, once 
granted, rendered the veteran's appeal moot.  However, the 
Board notes that these issues were originally derived from 
the veteran's increased rating claim for the residuals of a 
right parotid gland carcinoma.  Once an increased rating 
claim attains appellate status, it remains in appellate 
status unless withdrawn by the veteran or granted in full 
prior to the Board's adjudication.  As the veteran was not 
granted an increased rating for the maximum amount allowed 
for either of these issues, and as she has not withdrawn her 
claim of entitlement to an increased rating for the residuals 
of a right parotid gland carcinoma, and as new evidence has 
been received since the last Supplemental Statement of the 
Case, these issues must be remanded for the issuance of a 
Supplemental Statement of the Case.  38 C.F.R. § 19.31 
(2006).  

The Board regrets the additional delay in adjudication of the 
veteran's claims that a further remand will entail; however 
it is necessary to ensure that the veteran gets all 
consideration due her under the law.

Accordingly, these claims are REMANDED for the following 
action:

The RO should provide the appellant and 
her representative with a supplemental 
statement of the case (SSOC) as to the 
issues of entitlement to an increased 
rating for a temporomandibular disorder 
and trismus, and entitlement to an 
increased rating for a scar of the right 
cheek in the preauricular area.  
Thereafter, these issues should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


